Order denying jury issues affirmed. This is an appeal from an order of the Probate Court denying a motion to frame jury issues in the matter of the proof of the will of Abigail S. Hodgdon. The motion was heard upon statements of expected evidence by counsel for the contestants, who are nephews of the deceased, and by counsel for the proponent. The only issue presented was that of soundness of mind. Considering the whole record and giving due weight to the decision of the judge, we are clearly of the opinion that there was no error in the denial of the motion. Cranston v. Hallock, 281 Mass. 182, 184. There likewise was no error in the denial of the contestants’ motion to reopen the hearing because of the death of an expert witness.